             Case 5:19-cv-00175-D Document 8 Filed 05/06/19 Page 1 of 12



               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

JARED DROZE,                                     )
MATTHEW REYNA,                                   )
                                                 )
               Plaintiffs,                       )
                                                 )
v.                                               )      Case No.: CIV-19-175-D
                                                 )
ALLIANCE HEALTH SOUTHWEST                        )
OKLAHOMA, LLC,                                   )
MANGUM CITY HOSPITAL AUTH.                       )
d/b/a MANGUM REG. MEDICAL CTR.                   )
QUARTZ MTN. INVESTMENT, LLC,                     )
                                                 )
               Defendants,                       )
                                                 )

  ANSWER OF MANGUM CITY HOSPITAL AUTHORITY D/B/A MANGUM
 REGIONAL MEDICAL CENTER AND CROSSCLAIM AGAINST ALLIANCE
HEALTH SOUTHWEST, LLC AND QUARTZ MOUNTAIN INVESTMENT, LLC

       Comes now the Defendant, Mangum City Hospital Authority, d/b/a Mangum

Regional Medical Center, (Mangum) and for its Response to the Complaint of the Plaintiff

on file herein denies each and every allegation contained therein unless the same is

specifically hereinafter admitted.

       1.      Mangum lacks sufficient information to form a belief as concerns the truth

or veracity of the averments contained herein, save and except that the Plaintiff herein is

greater than the age of 18 years, and demands strict proof thereof.

       1.b     Mangum lacks sufficient information to form a belief as concerns the truth

or veracity of the averments contained herein, save and except that the Plaintiff herein is

greater than the age of 18 years, and demands strict proof thereof.
             Case 5:19-cv-00175-D Document 8 Filed 05/06/19 Page 2 of 12



       2.a     The averments contained herein make no claim as concerns Mangum and,

therefore, no response is required.

       2.b     Mangum admits that it is a public trust located in Greer County, Oklahoma.

       2.c     The averments contained herein make no claim as concerns Mangum and,

therefore, no response is required.

       3.      Mangum acknowledges that the Plaintiffs herein are making claims as

alleged herein. Mangum denies the claims herein, in so far as said claims are brought

against Mangum, and demands strict proof thereof.

       4.      Mangum denies any liability arising from any action or omission made by

the Plaintiffs herein but does, demand strict proof thereof, but does admit the jurisdiction

and venue of this Court as based upon Plaintiffs’ current allegations.

       5.      Mangum admits that it is a public trust located in the State of Oklahoma.

Mangum denies that it is the employer of, jointly, and/or separately, of either of the

Plaintiffs herein and demand strict proof thereof. Mangum denies any other averments

which may be contained herein as concerns it, demands strict proof thereof, and further

responds that the averments contained herein dealing with other Defendants make no

averment as concerns Mangum and, therefore, no response is required.

       6.      This Answering Defendant denies that it holds itself out as the Plaintiffs’

employer and demands strict proof thereof. This Answering Defendant further denies that

it is, or ever was, the employer of the Plaintiffs herein and demands strict proof thereof.

This Answering Defendant denies that it controlled any terms or conditions of the

Plaintiffs’ employment, denies liability herein, and denies that it is an employer, in any

                                             2
             Case 5:19-cv-00175-D Document 8 Filed 05/06/19 Page 3 of 12



fashion, actual, implied, joint, or as an integrated enterprise, and demands strict proof

thereof. As concerns any averments contained concerning other Defendants which make

no averment as concerns this Answering Defendant, no response by this Defendant is

necessary. Should it be determined that any other averment is contained herein as concerns

this Answering Defendant, the same is denied and strict proof thereof demanded.

       7.      Denied as stated herein. This Answering Defendant demands strict proof

thereof.

       8.      Denied as stated herein. This Answering Defendant demands strict proof

thereof.

       9.      This Answering Defendant denies any allegation that it was, at any time, an

employer of either Plaintiff herein and demands strict proof thereof.

       10.     Denied as stated herein. This Answering Defendant denies that it entered

into any contract with the Plaintiffs herein and demands strict proof thereof. Additionally,

the Answering Defendant denies any averment that may be contained herein as concerns

said Defendant and demands strict proof thereof.

       11.     This Answering Defendant lacks sufficient information to form a belief as

concerns the truth or veracity of the averments contained herein.           This Answering

Defendant specifically denies that it employed, or terminated, either of the Plaintiffs herein

and demands strict proof thereof. As concerns the remainder of Plaintiffs’ averments

herein, this Defendant denies same and demands strict proof thereof.

       12.     This Answering Defendant denies employing either of the Plaintiffs herein,

and demands strict proof thereof. As concerns the remainder of the averments contained

                                              3
             Case 5:19-cv-00175-D Document 8 Filed 05/06/19 Page 4 of 12



herein, this Answering Defendant lacks sufficient information to form a belief as concerns

the truth or veracity of the averments contained herein and demand strict proof thereof.

       13.     This Answering Defendant denies employing either of the Plaintiffs herein,

and demands strict proof thereof. As concerns the remainder of the averments contained

herein, this Answering Defendant lacks sufficient information to form a belief as concerns

the truth or veracity of the averments contained herein and demand strict proof thereof.

       14.     This Answering Defendant denies employing either of the Plaintiffs herein,

and demands strict proof thereof. As concerns the remainder of the averments contained

herein, this Answering Defendant lacks sufficient information to form a belief as concerns

the truth or veracity of the averments contained herein and demand strict proof thereof.

       15.     This Answering Defendant denies employing either of the Plaintiffs herein,

and demands strict proof thereof. As concerns the remainder of the averments contained

herein, this Answering Defendant lacks sufficient information to form a belief as concerns

the truth or veracity of the averments contained herein and demand strict proof thereof.

       16.     This Answering Defendant denies employing, terminating, or in any way

breaching, any contract as concerns the Plaintiffs herein and demands strict proof thereof.

       17.     This Answering Defendant denies employing, terminating, or in any way

breaching, any contract as concerns the Plaintiffs herein and demands strict proof thereof.

       18.     Denied. This Answering Defendant demands strict proof thereof.

                                        COUNT I

       This Answering Defendant readopts and realleges its responses to the proceeding

paragraphs as if the same were fully set forth herein.

                                             4
             Case 5:19-cv-00175-D Document 8 Filed 05/06/19 Page 5 of 12



       19.     The averment contained herein makes no allegation as concerns this

Answering Defendant and no response thereto is required. To the extent that any averment

is contained herein directed towards this Defendant, this Defendant denies same and

demands strict proof thereof. This Defendant denies any employment of the Plaintiffs

herein and demands strict proof thereof.

       20.     The averment contained herein makes no allegation as concerns this

Answering Defendant and no response thereto is required. To the extent that any averment

is contained herein directed towards this Defendant, this Defendant denies same and

demands strict proof thereof. This Defendant denies any employment of the Plaintiffs

herein and demands strict proof thereof.

       21.     The averment contained herein makes no allegation as concerns this

Answering Defendant and no response thereto is required. To the extent that any averment

is contained herein directed towards this Defendant, this Defendant denies same and

demands strict proof thereof. This Defendant denies any employment of the Plaintiffs

herein and demands strict proof thereof.

                                        COUNT II

       This Answering Defendant readopts and realleges its responses to the proceeding

paragraphs as if the same were fully set forth herein.

       22.     The averment contained herein makes no allegation as concerns this

Answering Defendant and no response thereto is required. To the extent that any averment

is contained herein directed towards this Defendant, this Defendant denies same and

demands strict proof thereof. This Defendant denies any employment of the Plaintiffs

                                             5
             Case 5:19-cv-00175-D Document 8 Filed 05/06/19 Page 6 of 12



herein and demands strict proof thereof.

       23.     The averment contained herein makes no allegation as concerns this

Answering Defendant and no response thereto is required. To the extent that any averment

is contained herein directed towards this Defendant, this Defendant denies same and

demands strict proof thereof. This Defendant denies any employment of the Plaintiffs

herein and demands strict proof thereof.

       24.     The averment contained herein makes no allegation as concerns this

Answering Defendant and no response thereto is required. To the extent that any averment

is contained herein directed towards this Defendant, this Defendant denies same and

demands strict proof thereof. This Defendant denies any employment of the Plaintiffs

herein and demands strict proof thereof.

                                       COUNT III

       This Answering Defendant readopts and realleges its responses to the proceeding

paragraphs as if the same were fully set forth herein.

       25.     The averment contained herein makes no allegation as concerns this

Answering Defendant and no response thereto is required. To the extent that any averment

is contained herein directed towards this Defendant, this Defendant denies same and

demands strict proof thereof. This Defendant denies any employment of the Plaintiffs

herein and demands strict proof thereof.

       26.     The averment contained herein makes no allegation as concerns this

Answering Defendant and no response thereto is required. To the extent that any averment

is contained herein directed towards this Defendant, this Defendant denies same and

                                             6
               Case 5:19-cv-00175-D Document 8 Filed 05/06/19 Page 7 of 12



demands strict proof thereof. This Defendant denies any employment of the Plaintiffs

herein and demands strict proof thereof.

                       AFFIRMATIVE AND RELATED DEFENSES

          Comes now the Defendant, Mangum City Hospital Authority, d/b/a Mangum

Regional Medical Center, (Mangum) and for its Affirmative and Related Defenses alleges

and states as follows:

          1.     That the Defendant herein was not the employer of either of the Plaintiffs

herein.

          2.     That based upon this Defendant’s best information and belief, the Plaintiffs

herein were not terminated.

          3.     That the Defendant herein did not terminate either of the Plaintiffs herein.

          4.     That the Answering Defendant did not engage in any act or omission

deleterious to the employment relationship which either of the Plaintiffs may have had with

any person or entity that was, in fact, their employer.

          5.     That Plaintiffs’ Complaint on file herein fails to state a claim for relief as

against this Answering Defendant.

          6.     That the Plaintiffs herein have failed to exhaust administrative remedies with

regard to their claims. Plaintiffs’ claims are barred by the appropriate statute of limitations.

          7.     That any and all actions taken by the Defendant herein were taken in good

faith and for legitimate business reasons.

          8.     That the Plaintiffs herein have failed and neglected to use reasonable means

to mitigate their damages, if any.

                                                7
             Case 5:19-cv-00175-D Document 8 Filed 05/06/19 Page 8 of 12



       9.      That the Court herein should refrain from exercising supplemental

jurisdiction in the event it is determined that the Plaintiffs herein cannot assert claims

against this Defendant in Federal Court based upon their allegations of federal claims.

       10.     That the Plaintiffs herein are not entitled to punitive damages, nor may

punitive damages be awarded. Further, that punitive damages are unconstitutional pursuant

to the Constitution of the United States and the State of Oklahoma. Also, that punitive

damages may not be awarded pursuant to the Oklahoma Governmental Tort Claims Act as

concerns this Answering Defendant.

       11.     That the amount of Plaintiffs’ damages, if any, and which damages are herein

denied and strict proof thereof demanded, may be limited by the doctrine of after acquired

evidence.

       12.     That Plaintiffs’ claims are barred by the doctrines of waiver, estoppel, and

latches.

       13.     That Plaintiffs herein are not entitled to liquidated damages.

       14.     That the Plaintiffs herein have failed to adhere to all requirements of the

Oklahoma Protection of Labor Act.

       15.     That Plaintiffs are not entitled to punitive damages as requested in their

Complaint on file herein.

       16.     That the Plaintiffs herein have suffered no loss as a result of the

suspension/termination of their contracts or any alleged failure to remain engaged in any

capacity at this Answering Defendant’s facility which may be attributed to any act, or

omission of this Defendant or for which this Defendant may be held liable.

                                              8
             Case 5:19-cv-00175-D Document 8 Filed 05/06/19 Page 9 of 12



       17.     That any act or omission of this Answering Defendant was not causally

connected to Plaintiffs’ termination, should that termination have actually occurred, or to

Plaintiffs no longer remaining as administrators at the Answering Defendant’s facility.

       18.     That Plaintiffs’ claims, as concerns this Answering Defendant, are limited by

Oklahoma’s Governmental Tort Claims Act.

       19.     As discovery in this matter is just commencing, this Answering Defendant

reserves the right to add additional and related defenses as discovery warrants.

       WHEREFORE, having fully Answered, this Answering Defendant prays that the

Plaintiffs take nothing by virtue of its Complaint on file herein, that this Defendant be

dismissed herefrom free of costs, that this Defendant be awarded its costs and attorney fees

incurred herein, and such other and further relief as this Court deems just and equitable.

             MANGUM CITY HOSPITAL AUTHORITY D/B/A MANGUM
             REGIONAL MEDICAL CENTER CROSSCLAIM AGAINST
              ALLIANCE HEALTH SOUTHWEST OKLAHOMA, LLC

       Comes now the Crossclaim Plaintiff, Mangum City Hospital Authority, d/b/a

Mangum Regional Medical Center, (Mangum) and for its Crossclaim against the

Defendant/Crossclaim Defendant, Alliance Health Southwest Oklahoma, LLC (Alliance)

alleges and states as follows:

       1.      That on or about July 25, 2017, the Crossclaim Plaintiff entered into a

management services agreement with Alliance whereby Mangum, as owner of the

Mangum Regional Medical Center, a critical access hospital located in Mangum,

Oklahoma contracted with Alliance to engage Alliance to manage the hospital as well as

its medical clinics and all ancillary structures under the terms and provisions of said

                                             9
           Case 5:19-cv-00175-D Document 8 Filed 05/06/19 Page 10 of 12



Agreement.

      2.      As a result of the management services agreement of July 25, 2017, Alliance

was engaged to manage the hospital as well as the medical clinics located in Mangum,

Oklahoma and Altus, Oklahoma, as well as all ancillary structures thereto.

      3.      That the Management Agreement defines “executive personnel” as

employees, agents, and independent contactors employed by Alliance.

      4.      The Management Agreement made further provision that Alliance would, in

its sole discretion and at its sole expense, select executive personnel and would be

exclusively responsible for their compensation, including salary and benefits, and should,

exclusively, control the terms and conditions of their engagement or employment including

hiring, training, promotion, discharge, and work duties. The Agreement further provides

that all executive personnel engaged or hired by the management in the performance of its

duties shall be the direct employees, agents, or independent contractors of the manager,

(Alliance), and not employees of the owner (Mangum). Further, the Agreement provides

that the manager (Alliance) is to be solely responsible for the payment of wages or

compensation to executive personnel, the payment of any unemployment compensation,

worker’s compensation, F.I.C.A., other payroll taxes, assessments, interest, and penalties

of any kind assessed by any governmental agency that pertains to monies earned, collected,

or paid. The Agreement specifically provides: “…and managers shall defend, indemnify,

and hold owner harmless with respect to any such liability.”

      5.      That the Crossclaim Plaintiff in this matter is entitled to full indemnification,

both as to loss and as to damages, as a result of the contractual agreement and, as based

                                             10
            Case 5:19-cv-00175-D Document 8 Filed 05/06/19 Page 11 of 12



upon common law.

       WHEREFORE, the Crossclaim Plaintiff prays that it be awarded complete and total

indemnification in this matter along with all attorney fees, costs, or other expenses incurred

herein and such other and further relief as this Court deems just and equitable.

            MANGUM CITY HOSPITAL AUTHORITY D/B/A MANGUM
            REGIONAL MEDICAL CENTER CROSSCLAIM AGAINST
                 QUARTZ MOUNTAIN INVESTMENT, LLC

       Comes now the Crossclaim Plaintiff, Mangum City Hospital Authority, d/b/a

Mangum Regional Medical Center, (Mangum) and for its Crossclaim against the

Defendant/Crossclaim Defendant, Quartz Mountain Investment, LLC (Quartz Mountain)

alleges and states as follows:

       1.      That the Plaintiffs in the above referenced matter have alleged that the

Crossclaim Defendant, Quartz Mountain, was the employer of the Plaintiffs who were,

assigned by the Defendant Alliance to perform services at the Crossclaim Plaintiff’s

medical facilities.

       2.      That in the event that Plaintiffs’ allegations are proven correct, and in the

event that the Crossclaim Defendant herein is, or was, determined to be one or both of the

Plaintiff’s herein employer, then, and in that event, that the Crossclaim Plaintiff herein is

entitled to indemnification, both as to loss and as to damages, in the event that any liability

is found as concerns this Crossclaim Plaintiff.

       WHEREFORE, the Crossclaim Plaintiff, Mangum, prays for full indemnification

against both loss and damages, including all costs, attorney fees, and expenses incurred

herein, as well as all other relief to which this Court deems it entitled in law or in equity.

                                              11
          Case 5:19-cv-00175-D Document 8 Filed 05/06/19 Page 12 of 12



                                           Respectfully submitted,


                                           /s/ Rodney C. Ramsey_____________
                                           Rodney C. Ramsey, OBA No. 10450
                                           RAMSEY AND GRAY, P.C.
                                           101 North Robinson Ave., Suite 725
                                           Oklahoma City, OK 73102
                                           Tele: (405) 239-2393
                                           Fax: (405) 232-5135
                                           rramsey@ramseygraypc.com
                                           Attorney For Defendant,
                                           Mangum City Hospital Authority d/b/a Mangum
                                           Regional Medical Center


                             CERTIFICATE OF MAILING

I hereby certify that on May 6, 2019, I electronically transmitted the attached document to
the Clerk of Court using the Electronic Case Filing System for filing. Based on the records
currently on file in this case, the Clerk of Court will transmit a Notice of Electronic Filing
to those registered participants of the ECF System.


                                                  /s/ Rodney C. Ramsey_____________
                                                  Rodney C. Ramsey




                                             12
